Citation Nr: 1100039	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  08-33 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to service connection for a sinus disorder. 

2.  Entitlement to service connection for joint and muscle pain 
due to an undiagnosed illness.  

3.  Entitlement to service connection for erectile dysfunction 
(ED) due to an undiagnosed illness.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from July 1989 to July 1993, and 
from June 1996 to December 2004.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in January 2007 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.    

The Board notes that the Veteran initially appealed to the Board 
separate increased rating claims for foot disorders.  But, in the 
presence of his representative at a September 2009 hearing before 
the undersigned, the Veteran withdrew those issues from appellate 
consideration.  Moreover, his decision is supported in the record 
by a written statement dated in September 2009.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2010).

The issue of service connection for a sinus disorder is addressed 
in the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The Veteran served in Southwest Asia from December 1990 to 
May 1991.  

2.  The competent evidence of record indicates the Veteran's ED 
is due to hypogonadism for which he receives testosterone 
injections, and as such, is not due to an undiagnosed illness or 
a medically unexplained chronic multi-symptom illness.

3.  ED was not shown during active service and the competent 
evidence of record does not link this disorder to active service.

4.  The competent evidence of record indicates the Veteran's 
generalized orthopedic pain is due to several diagnosable 
disorders and as such, is not due to an undiagnosed illness or a 
medically unexplained chronic multi-symptom illness.

5.  Generalized joint and muscle pain was not shown during active 
service and the competent evidence of record does not link such a 
disorder to active service.


CONCLUSIONS OF LAW

1.  ED was not incurred in or aggravated by active service and is 
not presumed due to an undiagnosed illness as a result of service 
in the Southwest Asia Theater of operations during the Gulf War.  
38 U.S.C.A. §§ 1110, 1117 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2010).

2.  Muscle and joint pain was not incurred in or aggravated by 
active service and is not presumed due to an undiagnosed illness 
as a result of service in the Southwest Asia Theater of 
operations during the Gulf War.  38 U.S.C.A. §§ 1110, 1117 (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence submitted 
by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that Board address its reasons for rejecting 
evidence favorable to the veteran). 

I. The Veterans Claims Assistance Act of 2000 (the VCAA)

      Duty to Notify

With respect to the Veteran's claims decided herein, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must 
inform the claimant of any information and evidence not of 
record: (1) that is necessary to substantiate the claims; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Prior to initial adjudication of the Veteran's claims, an April 
2006 letter satisfied the duty to notify provisions regarding the 
Veteran's service connection claims.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.  In the 
letter, the RO advised the Veteran of the criteria for service 
connection for joint and muscle pains, and ED.  It stated that, 
in certain circumstances, VA may conclude that current 
disabilities were caused by service, even if there was no 
specific evidence in the claim to prove this.  Specifically, it 
noted that the cause of a disability is presumed for veterans who 
have certain diseases and who served in Southwest Asia during the 
Gulf War.  The RO explained that VA was responsible for obtaining 
relevant Federal agency and service medical records, and would 
provide a medical examination if necessary to decide the claim.  
VA would make reasonable efforts to obtain relevant records not 
held by any Federal agency and medical evidence of care provided.  
The letter stated that the RO needed evidence from the claimant 
that the present conditions existed from military service.  It 
provided a list of relevant evidence that the claimant could 
provide to help the RO make its decision.  It attached a detailed 
guide for submitting evidence for claims of Gulf War undiagnosed 
illnesses.  It also explained how the RO determines the 
disability rating and effective date when it grants service 
connection.  Therefore, the Board concludes that VA has fulfilled 
its duty to notify under the VCAA.

      Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).

The Veteran's service treatment records are in the claims file, 
as are private and VA medical treatment records.  The Veteran has 
not referenced any outstanding records that would substantiate 
his claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Where 
the evidence of record does not reflect the current state of the 
Veteran's disability, a VA examination must be conducted.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 
3.327(a) (2010).

The record shows that the Veteran underwent VA compensation 
medical examination in May 2006, and underwent a Gulf War 
Guidelines examination in April 2006.  The record indicates that 
each examiner spoke with Veteran and reviewed his claims file 
prior to rendering the reports that are now included in the 
record.  

Based on the above, the Board concludes VA satisfied its duty to 
assist and will proceed to a decision on the merits of the 
claims.

II.  Service Connection Claims

The Veteran served in Southwest Asia during Operation Desert 
Storm between December 1990 and May 1991.  He claims that, as a 
result of his service there, he has incurred undiagnosed 
illnesses such as muscle and joint pains, and ED.  In the January 
2007 rating decision on appeal, the RO denied his claims.  For 
the reasons set forth below, the Board agrees with that decision.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service in the 
Armed Forces.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Connecting the disability to service may be accomplished through 
statutory presumption or through affirmative evidence that shows 
inception or aggravation during service, or that otherwise 
indicates a direct relationship between service and the current 
disability.  38 C.F.R. § 3.303(a), (d).

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. 
App. 247 (1999).

Pursuant to 38 C.F.R. § 3.303(b), entitlement to service 
connection may also be established by chronicity or continuity of 
symptomatology.  Chronicity is established if the appellant can 
demonstrate: (1) the existence of a chronic disease in service 
and (2) present manifestations of the same disease.  Groves v. 
Peake, 524 F.3d 1306, 1309 (Fed. Cir. 2008).  Continuity of 
symptomatology may be established if the appellant can 
demonstrate: (1) that a condition was "noted" during service; (2) 
evidence of post service continuity of the same symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post service 
symptomatology.  Kent v. Nicholson, 20 Vet. App. 1, 13-14 (2006) 
(citing Savage v. Gober, 10 Vet. App. 488, 495 (1997)).  See also 
38 C.F.R. § 3.303(b).

Certain diseases, such as arthritis, shall be granted service 
connection although not otherwise established as incurred in or 
aggravated by service if manifested to a compensable degree 
within one year following military service.  38 C.F.R. § 
3.309(a).  

Additionally, service connection may be granted to any Persian 
Gulf veteran suffering from a chronic disability resulting from 
an undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the Southwest 
Asia Theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more within a presumptive period 
following service in the Southwest Asian Theater of operations 
during the Persian Gulf War. 

In this case, the Veteran is documented to have had such service 
as he served in Southwest Asia between December 1990 and May 
1991.  The Board notes that the Veteran's DD Forms 214 indicate 
that he was awarded the Southwest Asia Service Medal and the 
Kuwait Liberation Medal.

There are three types of "qualifying chronic disabilities" for 
the purposes of 38 C.F.R. § 3.317: (1) an undiagnosed illness; 
(2) a medically unexplained chronic multi-symptom illness defined 
by a cluster of signs or symptoms (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome); or (3) a 
diagnosed illness that the Secretary determines in regulations 
prescribed under 38 U.S.C. 1117(d) warrants a presumption of 
service connection.  Disabilities that have existed for six 
months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a six month period 
will be considered chronic.  The six-month period of chronicity 
will be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the disability 
first became manifest.  38 C.F.R. § 3.317(a)(4).

An "undiagnosed illness" is defined as a condition that by 
history, physical examination, and laboratory tests cannot be 
attributed to a known clinical diagnosis.  38 C.F.R § 
3.317(a)(1)(ii).  In the case of claims based on undiagnosed 
illness, there is no requirement that there be competent evidence 
of a nexus between the claimed illness and service.  See 
Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004). 

A "medically unexplained chronic multi-symptom illness" means a 
diagnosed illness without conclusive pathophysiology or etiology 
that is characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion to 
physical findings, and inconsistent demonstration of laboratory 
abnormalities.  Chronic multi-symptom illnesses of partially 
understood etiology and pathophysiology will not be considered 
medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  There are 
currently no diagnosed illnesses that have been determined by the 
Secretary to warrant a presumption of service connection under 38 
C.F.R. § 3.317(a)(2)(C).  

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence perceptible 
to an examining physician, and other, non-medical indicators that 
are capable of independent verification.  38 C.F.R. § 
3.317(a)(3).  Signs or symptoms that may be manifestations of 
undiagnosed illness or medically unexplained chronic multi-
symptom illness include, but are not limited to, the following: 
(1) fatigue; (2) signs or symptoms involving skin; (3) headache; 
(4) muscle pain; (5) joint pain; (6) neurologic signs or 
symptoms; (7) neuropsychological signs or symptoms; (8) signs or 
symptoms involving the respiratory system (upper or lower); (9) 
sleep disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; and 
(13) menstrual disorders.  38 C.F.R. § 3.317(b).  

In this matter, the Board will address the Veteran's claims 
separately below.

	Erectile Dysfunction 

The Veteran contends that he has ED due to undiagnosed illness 
incurred in Southwest Asia.  The relevant evidence of record 
addressing the Veteran's ED consists of service treatment 
records, private treatment records, VA treatment records, and a 
May 2006 VA compensation examination report.    

The Veteran's service treatment records are negative for ED, or 
any disorder related to ED.  The Veteran's September 2004 
separation reports of medical examination and history do not 
indicate any problems related to the Veteran's genitourinary 
system.   

A private treatment record dated in January 2005 indicates an 
assessment of "impotency" and prescription of ED medication.  
This record also indicates that the Veteran discussed 
testosterone injections to address ED.  A May 2005 private record 
indicates that the Veteran had received a testosterone injection.  
An April 2007 record addressing the Veteran's service-connected 
PTSD notes complaints by the Veteran that his sexual functioning 
had decreased because, "VA decreased his testosterone shots[.]"  
A private record dated in April 2008 indicated that the Veteran 
received a testosterone injection "once monthly[.]"  And 
private medical records dated between May 2008 and October 2009 
indicate administration of testosterone.  

VA treatment records indicate that the Veteran was diagnosed with 
low testosterone in May 2005.  Records dated between December 
2005 and July 2008 note repeated diagnosis of hypogonadism, and 
indicate receipt of regular testosterone injections.    

The May 2006 VA examiner indicated a review of the claims file, 
and a personal examination of the Veteran.  The examiner listed 
hypogonadism and ED as diagnoses in his report, and indicated 
that the Veteran had had urinary infections in the past.  The 
examiner indicated that the Veteran was taking ED medication and 
testosterone injections with "good results."  The examiner 
indicated that the Veteran's ED was due to his low testosterone 
levels "which is now within normal limits since he is taking 
testosterone injections."  The examiner proceeded to opine that 
ED was not related to an undiagnosed illness.   

Based on this evidence, the Board finds service connection for ED 
unwarranted on a presumptive basis under 38 C.F.R. § 3.317.  The 
evidence clearly demonstrates that the Veteran's ED is a 
diagnosable disorder with a clear etiology, (i.e., hypogonadism).  

Regarding whether service connection on a direct basis is 
warranted, the Board notes that service records do not show any 
evidence of an in-service event or injury related to ED or 
hypogonadism.  Importantly, the September 2004 reports of medical 
examination and history are negative for ED or hypogonadism.  
Moreover, there is no competent evidence linking the Veteran's 
current ED to active service.  The Board acknowledges the 
Veteran's contentions - asserted in written statements of record 
and during his September 2009 Board hearing - that his ED and low 
testosterone are related to service, and began in the early 
1990s.  The Board also acknowledges the statements of record from 
the Veteran's spouse, including her assertion that the Veteran's 
ED is not caused by his low testosterone.  The Board notes that 
the Veteran and his spouse are competent to report on observable 
symptoms and the date of their onset.  The Board finds, however, 
that the Veteran and his spouse are not competent to render a 
medical etiology opinion in regard to ED and hypogonadism.  See 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009) 
(Board must determine whether the claimed disability is a type of 
disability for which a lay person is competent to provide 
etiology or nexus evidence); see also Espiritu v. Derwinski, 2 
Vet. App. 492, 494- 95 (1992).  The Board finds the lack of 
medical evidence relating the Veteran's ED to service more 
probative than his lay statements, and those of his spouse.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting 
that the credibility and weight of all evidence must be assessed 
to determine its probative value).

As such, service connection for ED is unwarranted on direct and 
presumptive bases.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.   


	Joints and Muscle Pain

The Veteran contends that he has joint and muscle pain due to 
undiagnosed illness incurred in Southwest Asia.  But the record 
does not support a service connection finding here either.  As is 
the case with the Veteran's ED, the Veteran's orthopedic 
complaints stem from diagnosable disorders, several of which have 
already been service connected.        

The relevant evidence of record addressing the Veteran's 
orthopedic condition consists of several lay statements of 
record, service treatment records, private treatment records, VA 
treatment records, an April 2006 Gulf War examination report, and 
September 2004 and May 2006 VA compensation examination reports.    

The record contains lay statements from the Veteran, his spouse, 
and friends.  In several statements, including his Board 
testimony, the Veteran complained of shoulder, foot, and lower 
back disorders related to in-service injuries, and noted 
"chronic joint and muscle pain all over my body, especially in 
my lower body" and "constant abdominal pain associated with gas 
and diarrhea."  He noted "little to no feeling in my lower 
right leg ... caused by my back or the [heel] spurs/foot 
problems."  In a letter received in August 2006, the Veteran's 
spouse indicated the Veteran's "back, knees, legs, feet, and 
arms" cause him pain.  In another letter received in August 
2006, the Veteran's brother-in-law attested to the Veteran's 
lower back pain.  In a letter received in September 2007, the 
Veteran's spouse noted the Veteran's pain and altered gait due to 
his back disorder and "pain in his knees, hips and basically 
just all over."  In a letter received in May 2008, the Veteran's 
spouse noted numbness in the Veteran's legs and back pain.  And 
in a statement received in October 2008, a former fellow soldier 
of the Veteran's described his recollection of the Veteran 
injuring his lower back during service.  

The service treatment records indicate multiple complaints, 
treatment and diagnoses of orthopedic disorders.  There are 
multiple entries throughout the Veteran's 12 years of service 
noting bilateral shoulder and foot disorders.  Moreover, in 
several other records, it is indicated that the Veteran 
complained of other orthopedic disorders.  In February 1992, the 
Veteran complained of left forearm pain due to an accident.  In 
February 1999, he complained of a left ankle injury due to 
twisting his ankle while getting into a truck.  In July 1999, the 
Veteran indicated that he injured a right index finger due to 
wrestling.  In February and November 2000 the Veteran complained 
of a headache and earache with pain radiating from his ear to his 
jaw into his neck.  And in March 2004, the Veteran complained of 
left knee pain.  

The Board also reviewed several reports of medical examination 
and history in the record.  The Veteran's September 1988 
enlistment report of medical examination noted pes planus.  In 
June 1996 and March 1997 reports of medical history, the Veteran 
indicated that he had broken bones in the past, but indicated no 
other orthopedic disorders such as joint pains.  A June 1996 
enlistment report of medical examination indicated, in an 
illegible note, "mild" symptoms associated with the Veteran's 
spine.  In his September 2004 report of medical history, the 
Veteran indicated shoulder and feet trouble, broken bones, and 
numbness and tingling.  But under "swollen or painful joints", 
he indicated "no."  In the September 2004 separation report of 
medical examination, the Veteran's shoulder disorders were noted.  
But no other orthopedic disorders were noted, and the Veteran's 
was described as normal for areas involving his joints and 
muscular system.    

The September 2004 VA report noted that the Veteran injured his 
shoulders and his left collar bone as a result of accidents 
during service.  The report indicated that the Veteran underwent 
surgery for the right shoulder injury.  The Veteran indicated 
pain in each shoulder.  This report also detailed the Veteran's 
bilateral foot disorder, to include heel pain, and noted that the 
Veteran had bilateral pes planus.  During the examination, the 
examiner noted pain on lumbar flexion and extension, and 
limitation of motion, and pain on motion in the shoulders.  The 
examiner noted full range of motion without pain in the elbows, 
wrists, fingers, hips, knees, and ankles.  The examiner indicated 
no increased warmth, erythema, swelling, effusion, deformity, or 
discoloration in the joints.  The examiner noted normal strength 
throughout the upper and lower extremities, noted no atrophy, and 
no stated pain on resistance.  On neurologic examination, the 
examiner noted a normal heel walk with pain in the heel, normal 
toe walk, and normal tandem walk.  The examiner noted a full and 
normal deep knee bend, normal gait, sensation, coordination, and 
position sense.  The examiner noted intact cranial nerves.  The 
examiner found as negative the Veteran's straight leg raise and 
knee extension.  The examiner noted deep tendon reflexes of the 
upper and lower extremities as 2+/4+ and symmetrical.  The 
examiner noted normal reflexes, normal shoulder shrug, and normal 
facial muscle strength.  The examiner noted normal finger 
abduction, thumb apposition, and grip strength.  In closing the 
report, the examiner diagnosed the Veteran with a right shoulder 
disorder, but found the Veteran's left shoulder normal upon 
examination.  The examiner also diagnosed the Veteran with 
bilateral calcaneal spurs.  

Private medical records dated in September 2005 note spinal 
subluxation of the lumbar vertebra, neuralgia or neuritis of the 
sciatic nerve, lumbar intervertebral disc syndrome without 
myelopathy, and segmental somatic dysfunction of the sacrum.  
These records also note the Veteran's complaints of foot pain, 
and of radiculopathy through his hips and lower extremities from 
his lower back.      

The April 2006 Gulf War examination report noted the Veteran's 
complaints of "generalized arthralgias."  The examiner noted 
the Veteran's complaints of pain in his ankles, hips, back, 
knees, and shoulders.  The Veteran indicated to the examiner that 
he experienced the symptoms since 1991.  The examiner noted some 
crepitation in the Veteran's shoulders and knees with some stiff 
movement, but otherwise found normal range of motion and no acute 
findings with regard to the Veteran's back and extremities.  The 
examiner also noted that the Veteran's peripheral neurologic 
examination was essentially negative.  

The May 2006 VA examiner noted the Veteran's history of 
osteoarthritis, sciatica, heel spurs, left clavicle fracture, and 
right shoulder disorder.  The examiner noted the Veteran's 
complaints of low back pain, and his statements that he injured 
or twisted his back during service.  The examiner noted the 
Veteran's complaints of pain radiating into his legs.  The 
examiner noted the Veteran's complaints of pain and limitation in 
his shoulders, feet, and heels, and noted that the Veteran had 
been seen during service for plantar fasciitis.  The examiner 
noted the Veteran as normal neurologically, and noted normal 
gait, normal posture, normal skin, normal head and face, normal 
neck, and a normal abdomen.  The examiner noted no limitations 
with the Veteran's ability to stand and walk.  The examiner found 
no evidence of bone disease, weight loss, anemia, fever, 
debility, or amloid liver.  

The May 2006 VA examiner found tenderness in the Veteran's feet, 
but found no weakness, fatigue, lack of endurance, or deformities 
in the feet (this examiner noted no pes planus).  The examiner 
found the Veteran with full and pain-free range of motion in the 
ankles.  The examiner found no edema, effusion, instability, 
weakness, redness, heat, or calluses on the feet, and no skin 
breakdown on the feet.  But he did find abnormal shoe wear on the 
front right shoe.  With regard to the Veteran's back, the 
examiner noted spasms, and positive straight leg test.  The 
examiner also found the Veteran with a lumbar strain.  But the 
examiner noted the Veteran's spine as normal.  This examiner 
indicated normal x-ray results of the lumbar spine and knees, but 
noted x-ray results indicating joint separations in the shoulders 
and spurring in the feet.  In closing, the examiner noted chronic 
arthralgias with negative physical findings, lab findings, or 
radiological findings.  The examiner also opined that the 
Veteran's low back strain was not related to service because 
there was "no evidence of low back injury as alleged by the 
Veteran."     

September 2007 VA radiology reports of record note degenerative 
disc disease in the lumbosacral spine, joint separations in the 
bilateral shoulders, and calcaneal spurs in the bilateral feet.  
An April 2006 study indicated normal studies of the knees and the 
cervical spine.   

VA treatment records dated between December 2005 and July 2008 
note complaints of pain in the back, lower extremities, and 
shoulders.  These records refer to complaints of tingling in the 
feet and hip flexor tightness.  And these records note diagnoses 
of bulging lumbar disc, sciatica, and osteoarthritis.  A December 
2006 physical therapy note indicates toe extension and hip 
extension of 4/5, the right knee as weaker than the left knee, 
tight bilateral hamstrings, and reduced sensation in the right 
lower extremity.  An October 2007 treatment note indicated that 
the Veteran dragged his right leg while walking, and that he 
could not walk on his toes or heels.  Normal reflexes but reduced 
range of motion in the back was also noted on this record.    

Again, this evidence demonstrates that the Veteran's orthopedic 
disorders are diagnosable conditions.  Indeed, he has been 
service connected for several of these disorders, to include 
post-operative residuals of impingement syndrome of the right 
shoulder, residuals of left shoulder separation with fracture of 
the distal clavicle, degenerative disc disease of the lumbosacral 
spine with disc protrusion, calcaneal spurs of the right and left 
foot, abdominal pain (associated with a digestive disorder), and 
radiculopathy into the right lower extremity due to the lower 
spine disorder.  As these disorders have been diagnosed, the 
Board concludes that the special provisions pertaining to 
undiagnosed illnesses are not applicable, and service connection 
cannot be granted under the presumptive provisions of 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317.  See 38 C.F.R. § 3.317 (2010).

The Board notes that the Veteran has complained of pain in other 
areas of the body for which he has not been service connected.  
He has complained of pain in his knees, hips, and ankles.  But 
the medical evidence demonstrates that there is no objective 
evidence of disorders in the Veteran's knees and ankles.  The 
April 2006 Gulf War examiner found normal range of motion and no 
acute findings with regard to the Veteran's extremities, and 
found no disorder with the Veteran's peripheral nerves.  The May 
2006 VA examiner noted the Veteran as normal neurologically, and 
noted normal gait, normal posture, a normal neck, and normal 
skin.  The examiner noted no limitations with the Veteran's 
ability to stand and walk.  The examiner found no evidence of 
bone disease or debility.  This examiner noted full and pain-free 
range of motion in the ankles.  And the examiner indicated normal 
x-ray results of the knees.  As for the Veteran's hip, there is 
no objective evidence of disorder, but there is evidence 
indicating that pain in the hips originates from radiculopathy 
related to sciatica, degenerative disc disease, and disc bulging.    

Regarding whether service connection on a direct basis is 
warranted, the Board again notes that several of the Veteran's 
disorders have already been service connected.  As for the areas 
of his body not currently service connected, the Board finds 
service connection unwarranted because there is no evidence of a 
current disorder in these other areas of his body.  As indicated, 
medical examination is negative for disorders in the ankles, 
knees, and hips.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (without a current diagnosis, a claim for entitlement to 
service connection cannot be sustained).  Furthermore, the Board 
notes again the Veteran's September 2004 separation reports of 
medical examination and history which are negative for any such 
disorders.  

The Board acknowledges that laypersons are competent to report 
symptoms and date of their onset.  But in the absence of evidence 
of a current disorder, service connection cannot be found.  See 
Brammer, supra.  Moreover, neither the Veteran nor his spouse is 
competent to render a medical etiology opinion in regard to 
whether the Veteran has internal pathology productive of 
orthopedic disorders.  See Davidson and Espiritu, both supra.  

In summary, for the reasons and bases set forth above, the Board 
finds that the preponderance of the evidence is against granting 
service connection for ED or for joint and muscle pains, either 
due to an undiagnosed illness or on a direct basis.  In this 
case, the evidence is not so evenly balanced so as to allow 
application of the benefit-of-the-doubt rule as required by law 
and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
The preponderance of the evidence is against the Veteran's 
claims, and each must be denied.


ORDER

1.  Entitlement to service connection for erectile dysfunction is 
denied.   

2.  Entitlement to service connection for generalized joint and 
muscle pain is denied.    


REMAND

The record indicates that the Veteran has been diagnosed with a 
current sinus disorder, that he complained of a sinus disorder 
during service, and that, in an undated service treatment record, 
he had been diagnosed with sinusitis.  The record does not 
contain a medical opinion addressing whether the current sinus 
disorder is related to service, however.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination in order to ascertain the 
existence and etiology of his current 
sinus disorder.  The claims file should be 
made available for review, and the 
examination report should reflect that 
such review occurred.  Upon a review of 
the record and examination of the Veteran, 
the examiner should respond to the 
following:

Is it more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that any sinus disorder currently 
diagnosed was incurred during military 
service or is due to an event or injury 
during military service?

	A rationale for any opinion advanced 
should be provided.  The examiner should 
also state what sources were consulted in 
forming the opinion.  

2.  After completing the above, and any 
other development deemed necessary, 
readjudicate the Veteran's claim based on 
the entirety of the evidence.  If the 
benefits sought on appeal are not granted 
to the Veteran's satisfaction, he and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


